Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s arguments with respect to the rejection claims under 35 U.S.C. 112(b) have been withdrawn in view of the applicant’s amendments. 

Allowable Subject Matter
Claims 1, 3, 5-6, 8-11 and 13-14 are allowed.
The examiner’s reasons for independent claims 1 and 11 and their respective dependent claims are of record in the February 26, 2021 Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896